Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of reference U.S. Patent No. 11,375,038. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the claims in the instant applicant (16/527,421) are anticipated in the claims of reference patent (11,375,038).  

Instant Application 17/825,186
Patent No. 11,375,038
Claim 1. A method comprising: generating, by a processing system including a processor, a plurality of user profiles, wherein each user profile of the plurality of user profiles is based on viewing data received via a local area network from a corresponding portable device of a plurality of portable devices; 




recording, by the processing system, a plurality of media content items from at least one content source, wherein each media content item of the plurality of media content items is selected based at least in part on a corresponding user profile of the plurality of user profiles, wherein the recording of each media content item is performed when the corresponding portable device is not available via the local area network; and 
transmitting, by the processing system, each media content item of the plurality of media content items to the corresponding portable device when the corresponding portable device becomes available via the local area network, wherein each media content item is stored by the corresponding portable device at a pre-cache memory to enable the corresponding portable device to perform playback from the pre-cache memory at a later time when the corresponding portable device is not connected to the local area network.
Claim 1. A method comprising: generating, by a processing system at a media device including a processor, a user profile based on first data received via a local area network from a portable device, the first data corresponding to media content previously displayed at the portable device when the portable device was not connected to the local area network; 


recording, by the processing system, a first media content item from a content source, the first media content item selected by the media device based on the user profile; and 





transmitting, by the processing system, the first media content item to the portable device via the local area network, wherein the portable device stores the first media content item at a pre-cache memory to enable the portable device to playback the first media content item from the pre-cache memory at a later time when the portable device is not connected to the local area network.
Claim 2. The method of claim 1, further comprising transmitting to each portable device via the local area network a notification identifying a corresponding media content item and a storage size associated with the corresponding media content item.
Claim 2, The method of claim 1, further comprising transmitting to the portable device via the local area network a notification identifying the first media content item and a storage size associated with the first media content item.
Claim 3. The method of claim 1, wherein the recording the plurality of media content items comprises storing the plurality of media content items in a memory associated with the processing system.
Claim 3. The method of claim 1, wherein recording comprises storing the first media content item in a memory associated with the media device.
Claim 4. The method of claim 1, wherein the recording the plurality of media content items comprises causing the plurality of media content items to be stored at network- based equipment of a service provider.
Claim 4. The method of claim 1, wherein recording comprises causing the first media content item to be stored at network-based equipment of a service provider.
Claim 5. The method of claim 1, further comprising selecting the plurality of media content items based on a determination that users are likely to consume the plurality of media content items.
Claim 5. The method of claim 1, further comprising selecting the first media content item based on a determination that a user is likely to consume the first media content item.
Claim 6. The method of claim 1, wherein recording comprises recording programs that are to be broadcast within a particular timeframe.
Claim 6. The method of claim 1, wherein recording comprises recording a program that is to be broadcast within a particular timeframe.
Claim 7. The method of claim 1, wherein recording comprises recording programs that are available via an on-demand service.
Claim 7. The method of claim 1, wherein recording comprises recording a program that is available via an on-demand service.
Claim 8. The method of claim 1, wherein transmitting comprises transmitting to at least one vehicle-based computing device.
Claim 8. The method of claim 1, wherein transmitting comprises transmitting to a vehicle-based computing device.
Claim 9. The method of claim 1, wherein transmitting comprises transmitting to at least one smart phone.
Claim 9. The method of claim 1, wherein transmitting comprises transmitting to a smart phone.
Claim 10. The method of claim 1, wherein the processing system comprises a set-top box.
Claim 10, The method of claim 1, wherein the media device comprises a set-top box.
Claim 11. A media device comprising: 
a local area network interface to communicate over a local area network; 
a processing system including a processor coupled to the local area network interface; 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
generating a plurality of user profiles, wherein each user profile of the plurality of user profiles is based on viewing data received via the local area network from a corresponding smart phone of a plurality of smart phones; 


recording a plurality of media content items from at least one content source, wherein each media content item of the plurality of media content items is selected based at least in part on a corresponding user profile of the plurality of user profiles, wherein the recording of each media content item is performed when the corresponding smart phone is not available via the local area network; and 
transmitting each media content item of the plurality of media content items to the corresponding smart phone when the corresponding smart phone becomes available via the local area network, wherein each media content item is stored by the corresponding smart phone at a pre-cache memory to enable the corresponding smart phone to perform playback from the pre-cache memory at a later time when the corresponding smart phone is not connected to the local area network.
Claim 11. A media device comprising: 
a local area network interface to communicate over a local area network; 
a processing system including a processor coupled to the local area network interface; 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
generating a user profile based on first data received via the local area network interface from a portable device, the first data corresponding to media content previously displayed at the portable device when the portable device was not connected to the local area network; 
recording a first media content item from a content source, the first media content item selected by the media device based on the user profile; and 






transmitting the first media content item to the portable device via the local area network interface, wherein the portable device stores the first media content item at a pre- cache memory to enable the portable device to playback the first media content item from the pre-cache memory at a later time when the portable device is not connected to the local area network.
Claim 12. The media device of claim 11, wherein the recording the plurality of media content items comprises storing the plurality of media content items in a memory associated with the media device.
Claim 12. The media device of claim 11, wherein recording comprises storing the first media content item in a memory associated with the media device.
Claim 13. The media device of claim 11, wherein the recording the plurality of media content items comprises causing the plurality of media content items to be stored at network-based equipment of a service provider.
Claim 13. The media device of claim 11, wherein recording comprises causing the first media content item to be stored at network-based equipment of a service provider.
Claim 14. The media device of claim 11, the operations further comprising selecting the plurality of media content items based on a determination that users are likely to consume the plurality of media content items.
Claim 14. The media device of claim 11, the operations further comprising selecting the first media content item based on a determination that a user is likely to consume the first media content item.
Claim 15. The media device of claim 11, wherein recording comprises recording programs that are to be broadcast within a particular timeframe.
Claim 15. The media device of claim 11, wherein recording comprises recording a program that is to be broadcast within a particular timeframe.
Claim 16. The media device of claim 11, wherein recording comprises recording programs that are available via an on-demand service.
Claim 16. The media device of claim 11, wherein recording comprises recording a program that is available via an on-demand service.
Claim 17. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system of a media device including a processor, facilitate performance of operations, the operations comprising: 

generating a plurality of user profiles, wherein each user profile of the plurality of user profiles is based on viewing data received via a local area network from a corresponding portable device of a plurality of portable devices; 




recording a plurality of media content items from at least one content source, wherein each media content item of the plurality of media content items is selected based at least in part on a corresponding user profile of the plurality of user profiles, wherein the recording of each media content item is performed when the corresponding portable device is not available via the local area network; and 

transmitting each media content item of the plurality of media content items to the corresponding portable device when the corresponding portable device becomes available via the local area network, wherein each media content item is stored by the corresponding portable device at a pre-cache memory to enable the corresponding portable device to perform playback from the pre-cache memory at a later time when the corresponding portable device is not connected to the local area network.
Claim 17. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system of a media device including a processor, facilitate performance of operations, the operations comprising: 
generating, by the processing system, a user profile based on first data received via a local area network from a portable device, the first data corresponding to media content previously displayed at the portable device when the portable device was not connected to the local area network; 
recording, by the processing system, a first media content item from a content source, the first media content item selected by the media device based on the user profile; and 






transmitting, by the processing system, the first media content item to the portable device via the local area network, wherein the portable device stores the first media content item at a pre-cache memory to enable the portable device to playback the first media content item from the pre-cache memory at a later time when the portable device is not connected to the local area network.
Claim 18. The non-transitory machine-readable medium of claim 17, wherein the recording the plurality of media content items comprises causing at least one of the plurality of media content items to be stored at network-based equipment of a service provider.
Claim 18. The non-transitory machine-readable medium of claim 17, wherein recording comprises causing the first media content item to be stored at network-based equipment of a service provider.
Claim 19. The non-transitory machine-readable medium of claim 17, wherein recording comprises recording programs that are to be broadcast within a particular timeframe.
Claim 19. The non-transitory machine-readable medium of claim 17, wherein recording comprises recording a program that is to be broadcast within a particular timeframe.
Claim 20. The non-transitory machine-readable medium of claim 17, wherein recording comprises recording programs that are available via an on-demand service.
Claim 20. The non-transitory machine-readable medium of claim 17, wherein recording comprises recording a program that is available via an on-demand service.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457